Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments/remarks, see last ¶ of page 7 – 3rd ¶ of page 8, filed 05/13/2022, with respect to 35 U.S.C 102 and 35 U.S.C 103 rejection of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10, 12, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US PG PUB 20200084170), hereinafter "Mutha", in views of Mohan et al. (US PG PUB 20180219823), hereinafter "Mohan".
Regarding Claim 1, Mutha discloses:
A message display method (i.e. method/system for displaying email messages) (Abstract, Fig. 5, Fig. 6C and ¶ 0017), 
the method comprising: 
displaying a message window of a first message group (i.e. method/system may present/display email messages of mailbox [i.e. a first message group] in a display configuration, e.g. Outlook user interface [i.e. a message window]) (Abstract, Fig. 5, Fig. 6C, ¶ 0017, ¶ 0021 and ¶ 0170), 
the message window being configured to display messages of the first message group from a plurality of user accounts (i.e. the user interface [i.e. the message window] may display a plurality of messages of the mailbox [i.e. the first message group] received from a plurality of user accounts, e.g. from boss, client, etc. [i.e. a plurality of user accounts]) (Fig. 5 and ¶ 0265); and 
adding, by processing circuitry, a first message of the message displayed in the message window of the first message group to a grouped message window (i.e. the system 100 [i.e. include processing circuitry] may group messages around certain topics or issues, and continue to adjust the groupings as related messages [i.e. of the message displayed in the message window] initial shown his/her mail box [i.e. in the message window of the first message group] are added to the messages groups [i.e. a grouped message window]) (¶ 0263 - 0265).
However, Mutha does not explicitly disclose:
one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group.
On the other hand, in the same field of endeavor, Mohan teaches:
adding, by processing circuitry, a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window (i.e. the system may add one or more messages 108c [i.e. a first message] from message inbox [i.e. the messages displayed in the message window of the first message group] to a category folder, e.g. XYZ project folder [i.e. a grouped message window], in response to user selection on a selectable option 312 [i.e. user instruction] for filing/adding the one or more messages 108c [i.e. the first message] to the XYZ project folder 310 [i.e. the grouped message window]) (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030), 
the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group (i.e. when selected by the user, the XYZ project folder 310 [i.e. the grouped message window] is configured to display messages 108a, 108d & 108e [i.e. a subset of messages from at least one message group] that is determined to be associated with XYZ project category [i.e. a topic] which is also the category/topic of the message 108c; messages 108a, 108d & 108e [i.e. subset messages] are filtered from a plurality of messages [i.e. at least one message group] that include messages displayed in the message inbox [i.e. the first message group]) (108 & 310 – Fig. 3B and ¶ 0030 - 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Mutha to include the feature for adding, by processing circuitry, a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window, the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group as taught by Mohan so that user may approve adding/moving of the messages to a grouped message window via user interface automatically generated by the system (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030).


Regarding Claim 2, Mutha and Mohan disclose, in particular Mohan teaches:
wherein the user instruction is a trigger operation that is performed on the first message in the message window to add the first message to the grouped message window (i.e. the system may add one or more messages 108c [i.e. a first message] from message inbox [i.e. the messages displayed in the message window of the first message group] to a category folder, e.g. XYZ project folder [i.e. a grouped message window], in response to user selection on a selectable option 312 [i.e. a trigger operation that is performed on the first message in the message window] for filing/adding the one or more messages 108c [i.e. the first message] to the XYZ project folder 310 [i.e. the grouped message window]) (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030); and 
the method further includes displaying the first message in the grouped message window (i.e. when selected by the user, the XYZ project folder 310 [i.e. the grouped message window] is configured to display messages 108a-e) (108 & 310 – Fig. 3B and ¶ 0030 - 0031).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 3, Mutha and Mohan disclose, in particular Mohan teaches:
wherein the adding the first message comprises: adding second message in the message window to the grouped message window when second message is determined to satisfy a preset condition (i.e. messages 108a, 108d & 108e [i.e. second message] are added to the XYZ project folder [i.e. the grouped message window] based on the determination that they satisfy criteria [i.e. a preset condition]) (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 4, Mutha and Mohan disclose:
displaying a message group list (Mutha - i.e. the mail client may display a list of groups of messages) (Mutha - ¶ 0285); 
receiving a selection of the first message group in the message group list (Mutha - i.e. a based on the mode of presentation, particular email message in the list of one or more mailboxes [i.e. the first message group in the message group list] may be selected and assigned to a particular group cluster) (Mutha - ¶ 0267 - 0268); and
determining the first message in the message window of the selected first message group satisfies a preset condition, wherein the adding the first message includes adding the first message to the grouped message window based on the first message being determined to satisfy the preset condition (Mohan - i.e. messages 108a, 108d & 108e [i.e. second message] are added to the XYZ project folder [i.e. the grouped message window] based on the determination that they satisfy criteria [i.e. a preset condition]) (Mohan - 108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 5, Mutha and Mohan, in particular Mutha teaches:
wherein the trigger operation is a topic creation operation (i.e. the user may change his/her status [i.e. receiving a trigger operation] to a particular mode, e.g. “vacation mode”, “help desk mode”, etc.; in response to the status change, the system may add the messages [i.e. the first message in the message window] to a message group organized around a particular topic or issue [i.e. a topic creation operation]) (Fig. 5, ¶ 0257, ¶ 0265 and ¶ 0288); and 
the method further includes displaying the grouped message window in response to the topic creation operation, the first message being displayed under a new topic in the grouped message window (i.e. in response to the status change, the system may add the messages [i.e. the first message in the message window] to a message group organized around a particular topic or issue; Then, the system may present the messages [i.e. the first message] based on the group organized around the topic [i.e. displaying the first message in the grouped message window]) (Fig. 5, ¶ 0265 and ¶ 0288).

Regarding Claim 8, Mutha and Mohan, in particular Mutha teaches:
wherein the trigger operation is a message addition operation to add the first message to an existing topic (i.e. in response to the status change [i.e. trigger operation], the system 100 may group messages around certain topics or issues, and continue to adjust the groupings [i.e. add the first message to an existing topic] as related messages [i.e. a first message] are added to the messages groups) (¶ 0263 - 0265); and 
the method further includes displaying the grouped message window in response to the message addition operation, the first message being displayed under the existing topic in the grouped message window (i.e. in response to the status change, the system may add the messages [i.e. the first message in the message window] to a message group organized around a particular topic or issue; Then, the system may present the messages [i.e. the first message] based on the group organized around the topic [i.e. displaying the first message in the grouped message window]) (Fig. 5, ¶ 0265 and ¶ 0288).

Regarding Claim 10, Mutha and Mohan, in particular Mutha teaches:
determining a target topic name of a topic to which the first message belongs from topic names of at least one existing topic based on a keyword extracted from the first message (i.e. email messages are grouped into similar topics through the automatic identification of related keywords; user may identify the messages based on the topic names discovered through keywords included in the messages [i.e. based on a keyword extracted from the first message]; the system may continue to add the messages to group organized around those topics [i.e. determining a target topic name of a topic to which the first message belongs from topic names of at least one existing topic]) (Figs. 6A-I, ¶ 0265 and ¶ 0281).

Regarding Claim 12, Mutha and Mohan, in particular Mutha teaches:
wherein the first message is added to the topic, the topic being displayed in a message region corresponding to the first message in the message window (i.e. the system may add the messages [i.e. the first message in the message window] to a message group organized around a particular topic or issue; Then, the system may present the messages [i.e. the first message] based on the group organized around the topic [i.e. the topic being displayed in a message region corresponding to the first message in the message window]) (Fig. 5, ¶ 0265 and ¶ 0288); and 
the receiving includes: receiving a topic viewing operation for the topic in the message region (i.e. user may discover messages through topics, e.g. by clicking group/cluster associated with the topic [i.e. a topic viewing operation for the topic in the message region]) (¶ 0281); and 
displaying the grouped message window in response to the topic viewing operation (i.e. the system 100 may group messages around certain topics or issues, and may present/display messages associated with the trending topics or concepts [i.e. associated with a topic of the first message]; the messages associated with a particular topic are grouped around the topic [i.e. being from at least one message group]) (Fig. 5, ¶ 0265 and ¶ 0288).

Regarding Claim 14, Mutha and Mohan, in particular Mutha teaches:
wherein a message group name of the first message group is displayed in a message region corresponding to the first message in the grouped message window (i.e. message group name, e.g. email from boss, of the message group [i.e. the first message group] including the messages [i.e. the first message in the grouped message window] associated with corresponding topic may be displayed) (Fig. 5 and ¶ 0280).


Regarding Claim 19, Mutha discloses:
An apparatus (i.e. system/apparatus for displaying email messages) (Abstract, Fig. 4, Fig. 5, ¶ 0017 and ¶ 0270), comprising: 
processing circuitry configured to: display a message window of a first message group (i.e. method/system may present/display email messages of mailbox [i.e. a first message group] in a display configuration, e.g. Outlook user interface [i.e. a message window]) (Abstract, Fig. 5, Fig. 6C, ¶ 0017, ¶ 0021 and ¶ 0170), 
the message window being configured to display messages of the first message group from a plurality of user accounts (i.e. the user interface [i.e. the message window] may display a plurality of messages of the mailbox [i.e. the first message group] received from a plurality of user accounts, e.g. from boss, client, etc. [i.e. a plurality of user accounts]) (Fig. 5 and ¶ 0265); and 
add a first message of the message displayed in the message window of the first message group to a grouped message window (i.e. the system 100 [i.e. include processing circuitry] may group messages around certain topics or issues, and continue to adjust the groupings as related messages [i.e. of the message displayed in the message window] initial shown his/her mail box [i.e. in the message window of the first message group] are added to the messages groups [i.e. a grouped message window]) (¶ 0263 - 0265).
However, Mutha does not explicitly disclose:

On the other hand, in the same field of endeavor, Mohan teaches:
add a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window (i.e. the system may add one or more messages 108c [i.e. a first message] from message inbox [i.e. the messages displayed in the message window of the first message group] to a category folder, e.g. XYZ project folder [i.e. a grouped message window], in response to user selection on a selectable option 312 [i.e. user instruction] for filing/adding the one or more messages 108c [i.e. the first message] to the XYZ project folder 310 [i.e. the grouped message window]) (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030), 
the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group (i.e. when selected by the user, the XYZ project folder 310 [i.e. the grouped message window] is configured to display messages 108a, 108d & 108e [i.e. a subset of messages from at least one message group] that is determined to be associated with XYZ project category [i.e. a topic] which is also the category/topic of the message 108c; messages 108a, 108d & 108e [i.e. subset messages] are filtered from a plurality of messages [i.e. at least one message group] that include messages displayed in the message inbox [i.e. the first message group]) (108 & 310 – Fig. 3B and ¶ 0030 - 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Mutha to include the feature for adding a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window, the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group as taught by Mohan so that user may approve adding/moving of the messages to a grouped message window via user interface automatically generated by the system (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030).

Regarding Claim 20, Mutha discloses:
A non-transitory computer-readable storage medium, storing instructions which when executed by a processor cause the processor (i.e. computer-readable medium storing instructions executable by processor) (i.e. system/apparatus for displaying email messages) (Abstract, Fig. 4, ¶ 0270 and ¶ 0295) to perform: 
displaying a message window of a first message group (i.e. method/system may present/display email messages of mailbox [i.e. a first message group] in a display configuration, e.g. Outlook user interface [i.e. a message window]) (Abstract, Fig. 5, Fig. 6C, ¶ 0017, ¶ 0021 and ¶ 0170), 
the message window being configured to display messages of the first message group from a plurality of user accounts (i.e. the user interface [i.e. the message window] may display a plurality of messages of the mailbox [i.e. the first message group] received from a plurality of user accounts, e.g. from boss, client, etc. [i.e. a plurality of user accounts]) (Fig. 5 and ¶ 0265); and 
adding a first message of the message displayed in the message window of the first message group to a grouped message window (i.e. the system 100 [i.e. include processing circuitry] may group messages around certain topics or issues, and continue to adjust the groupings as related messages [i.e. of the message displayed in the message window] initial shown his/her mail box [i.e. in the message window of the first message group] are added to the messages groups [i.e. a grouped message window]) (¶ 0263 - 0265).
However, Mutha does not explicitly disclose:

On the other hand, in the same field of endeavor, Mohan teaches:
adding a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window (i.e. the system may add one or more messages 108c [i.e. a first message] from message inbox [i.e. the messages displayed in the message window of the first message group] to a category folder, e.g. XYZ project folder [i.e. a grouped message window], in response to user selection on a selectable option 312 [i.e. user instruction] for filing/adding the one or more messages 108c [i.e. the first message] to the XYZ project folder 310 [i.e. the grouped message window]) (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030), 
the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group (i.e. when selected by the user, the XYZ project folder 310 [i.e. the grouped message window] is configured to display messages 108a, 108d & 108e [i.e. a subset of messages from at least one message group] that is determined to be associated with XYZ project category [i.e. a topic] which is also the category/topic of the message 108c; messages 108a, 108d & 108e [i.e. subset messages] are filtered from a plurality of messages [i.e. at least one message group] that include messages displayed in the message inbox [i.e. the first message group]) (108 & 310 – Fig. 3B and ¶ 0030 - 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the computer readable medium of Mutha to include the feature for adding a first message of the messages displayed in the message window of the first message group to a grouped message window in response to a user instruction to add the first message to the grouped message window, the grouped message window being configured to display a subset of messages from at least one message group that is determined as associated with a topic of the first message, the at least one message group including the first message group as taught by Mohan so that user may approve adding/moving of the messages to a grouped message window via user interface automatically generated by the system (108 & 308 – Fig. 3A, 108 & 310 – Fig. 3B, ¶ 0028 and ¶ 0030).



Claims 6, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutha in views of Mohan as applied to claims 1, 8 above, and further in view of Anima et al. (US PAT 9436709), hereinafter "Anima".
Regarding Claim 6, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
receiving a topic name editing operation via the grouped message window; and displaying a topic name of the new topic in the grouped message window according to the topic name editing operation.
On the other hand, in the same field of endeavor, Anima teaches:
receiving a topic name editing operation via the grouped message window (i.e. user may create new topic by adding a topic to a content item by selecting a favorite topic or providing a new topic [i.e. receiving a topic name editing operation] as illustrated in a box 702 of user interface [i.e. the grouped message window]) (Fig. 7, Fig. 9 and Column 21 Line # 36  - 61); and
displaying a topic name of the new topic in the grouped message window according to the topic name editing operation (i.e. the newly added topic may be displayed in the user interface [i.e. the grouped message window] according to the name provided by the user for the new topic) (Figs. 5A-C, Fig. 7 and Column 19 Line # 34 - 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Mutha and Mohan to include the feature for receiving a topic name editing operation via the grouped message window; and displaying a topic name of the new topic in the grouped message window according to the topic name editing operation as taught by Anima so that a user may assign user created topics to messages (Fig. 7, Fig. 9 and Column 21 Line # 36  - 61).



Regarding Claim 7, Mutha, Mohan and Anima disclose, in particular Anima teaches:
transmitting a topic creation request to a server, the topic creation request including the topic name (i.e. server, e.g. topic server,33 may receive the user’s topic editing request including the user provided topic name) (Fig. 1, Fig. 7, Fig. 9, Column 9 Line # 42 - 46 and Column 21 Line # 36  - 61); 
receiving a topic identifier of the new topic from the server (i.e. topic name/identifier may be received from server and display in user interface) (Fig. 3, Column 9 Line # 42 - 46 and Column 18 Line # 54  - 67); and 
transmitting a first message addition request to the server according to the topic identifier, the first message addition request being a request to store a correspondence between the first message and the topic name (i.e. The user can add a topic [i.e. the topic identifier] to a content item [i.e. the first message] by selecting a favorite topic [i.e. transmitting a first message addition request to the server] or providing a new topic as illustrated in a box 702; the content item is associated with the topic added by the user [i.e. a request to store a correspondence between the first message and the target topic name]) (Fig. 1, Fig. 7, Fig. 9, Column 9 Line # 42 - 46 and Column 21 Line # 36  - 61).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 6.



Regarding Claim 9, Mutha and Mohan disclose all the features with respect to Claim 8 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
receiving a topic name selection operation via the grouped message window; determining a target topic name of at least one existing topic according to the topic name selection operation, the at least one existing topic being created based on messages in other message groups; and displaying the target topic name in the grouped message window.
On the other hand, in the same field of endeavor, Anima teaches:
receiving a topic name selection operation via the grouped message window (i.e. user can add a topic [i.e. receiving a topic name selection operation] to a content item by selecting a favorite topic or providing a new topic as illustrated in a box 702 [i.e. via the grouped message window]) (Fig. 7 and Column 21 Line # 36  - 61);
determining a target topic name of at least one existing topic according to the topic name selection operation (i.e. user may select a topic name [i.e. determining a target topic name] from the list of existing favorite topics 702 [i.e. existing topic according to the topic name selection operation]) (Fig. 7 and Column 21 Line # 36  - 61), 
the at least one existing topic being created based on messages in other message groups (i.e. favorite topics 702 [i.e. the at least one existing topic] may have been associated with other messages [i.e. messages in other message groups]) (Figs. 5A-C, Column 19 Line # 54 – 67 and Column 20 Line # 1- 16) and 
displaying the target topic name in the grouped message window (i.e. topic names may be displayed in the user interface [i.e. in the grouped message window]) (Figs. 5A-C, Column 19 Line # 54 – 67 and Column 20 Line # 1- 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Mutha and Mohan to include the feature for receiving a topic name selection operation via the grouped message window; determining a target topic name of at least one existing topic according to the topic name selection operation, the at least one existing topic being created based on messages in other message groups; and displaying the target topic name in the grouped message window as taught by Anima so that a user may assign user created topics to messages (Fig. 7, Fig. 9 and Column 21 Line # 36  - 61).

Regarding Claim 11, Mutha, Mohan and Anima disclose, in particular Anima teaches:
transmitting a second message addition request to a server, the second message addition request being a request to store a correspondence between the first message and the target topic name (i.e. The user can add a topic [i.e. the topic identifier] to a content item [i.e. a second message] by selecting a favorite topic [i.e. transmitting a second message addition request to the server] or providing a new topic as illustrated in a box 702; the content item is associated with the topic added by the user [i.e. a request to store a correspondence between the first message and the target topic name]) (Fig. 1, Fig. 7, Fig. 9, Column 9 Line # 42 - 46 and Column 21 Line # 36  - 61).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutha in views of Mohan as applied to claim 1 above, and further in view of Chen et al. (US PG PUB 20050262199), hereinafter "Chen".
Regarding Claim 13, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
wherein the grouped message window and the message window of the first message are displayed concurrently in separate display regions.
On the other hand, in the same field of endeavor, Chen teaches:
wherein the grouped message window and the message window of the first message are displayed concurrently in separate display regions (i.e. a chat window 500 concurrently depicts transcript 506, a first transcript segment 510 for Topic A 508 and a second transcript segment 514 for Topic B 512 [i.e. displayed concurrently in separate display regions]) (Fig. 9A and ¶ 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mutha and Mohan to include the feature wherein the grouped message window and the message window of the first message are displayed concurrently in separate display regions as taught by Chen so that user may identify the messages based on topic tabs associated with topic names (Fig. 9A and ¶ 0040).


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutha in views of Mohan as applied to claim 1 above, and further in view of Chakra et al. (US PG PUB 20170155607), hereinafter "Chakra".
Regarding Claim 15, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
wherein a reply interface is displayed in the grouped message window, and the method further includes: determining a second message in the grouped message window; receiving a reply message for the second message via the reply interface, the reply message including at least one of text, an emoji, a file, or a link; and transmitting the reply message to a server.
On the other hand, in the same field of endeavor, Chakra teaches:
wherein a reply interface is displayed in the grouped message window, and the method further includes: determining a second message in the grouped message window (i.e. the user 160 may choose/determine to send a reply message 190 [i.e. determining a second message in the grouped message window] responding to a plurality of electronic messages 170, 175 that are conglomerated) (¶ 0052); 
receiving a reply message for the second message via the reply interface, the reply message including at least one of text, an emoji, a file, or a link; and transmitting the reply message to a server (i.e. user may select a menu item to create the reply message 190 [i.e. receiving a reply message for the second message via the reply interface]. In response, the electronic message conglomerator 180 can prompt the user 160 to indicate whether the user 160 chooses the reply message 190 to be sent as the reply to each of the plurality of electronic messages 170, 175 [i.e. the reply message including text]) (¶ 0052 and ¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mutha and Mohan to include the feature wherein a reply interface is displayed in the grouped message window, and the method further includes: determining a second message in the grouped message window; receiving a reply message for the second message via the reply interface, the reply message including at least one of text, an emoji, a file, or a link; and transmitting the reply message to a server as taught by Chakra so that user may generate replies to messages grouped by topics by selecting the messages from the corresponding topics (¶ 0052).

Regarding Claim 16, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
wherein a destination information setting interface is further displayed in the grouped message window, and the transmitting the reply message includes receiving a first setting operation for destination information of the reply message via the destination information setting interface, the destination information indicating at least one of a topic associated with the second message, a second message group of the second message, and a message group other than the second message group; and transmitting the reply message and the destination information to the server.
On the other hand, in the same field of endeavor, Chakra teaches:
wherein a destination information setting interface is further displayed in the grouped message window, and the transmitting the reply message includes receiving a first setting operation for destination information of the reply message via the destination information setting interface (i.e. Responsive to the user 160 indicating that the user 160 chooses the reply message 190 to be sent as a reply to each of the plurality of electronic messages 170, 175 that are conglomerated, communicating/transmitting the reply message to each of a plurality of respective users; the electronic message conglomerator 180 can automatically include various fields in the reply message 190. The electronic message conglomerator 180 also can populate fields which may be modified by the user [i.e. a destination information setting interface is further displayed in the grouped message window]) (¶ 0052 – 0053), 
the destination information indicating at least one of a topic associated with the second message, a second message group of the second message, and a message group other than the second message group (i.e. the electronic message conglomerator 180 can send the reply message 190 as two or more of an e-mail, a text message and a post to a web based forum [i.e. a message group other than the second message group]) (¶ 0054); and 
transmitting the reply message and the destination information to the server (i.e. Responsive to the user 160 selecting to send the reply message 190, the electronic message conglomerator 180 can communicate the reply message 190 to each of the indicated recipients) (¶ 0053).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


Regarding Claim 17, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
wherein the adding comprises: adding the first message in the message window to a new topic in the grouped message window when a semantic distance between the first message and a second message is higher than a first threshold.
On the other hand, in the same field of endeavor, Chakra teaches:
herein the adding comprises: adding the first message in the message window to a new topic in the grouped message window when a semantic distance between the first message and a second message is higher than a first threshold (i.e. Responsive to identifying two or more electronic messages 170, 175 that include information pertaining to the same topic [i.e. a semantic distance], the electronic message conglomerator 180 can conglomerate such electronic messages 170, 175 [i.e. adding the first message in the message window to a new topic in the grouped message window]. In illustration, if the electronic messages each are assigned a correlation score that exceeds a threshold value (e.g., 30) with respect to the correlation of the electronic messages 170, 175 with each other [i.e. a semantic distance between the first message and a second message is higher than a first threshold], the electronic message conglomerator 180 can conglomerate those electronic messages 170, 175) (¶ 0038, ¶ 0041 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mutha and Mohan to include the feature wherein the adding comprises: adding the first message in the message window to a new topic in the grouped message window when a semantic distance between the first message and a second message is higher than a first threshold as taught by Chakra so that messages may be grouped based on associated topics identified using semantic analysis (¶ 0038 and ¶ 0041).

Regarding Claim 18, Mutha and Mohan disclose all the features with respect to Claim 1 as described above.
However, the combination of Mutha and Mohan does not explicitly disclose:
wherein the adding comprises: adding the first message in the message window to an existing topic in the grouped message window when a semantic distance between the first message and a target message is less than a second threshold, the target message being a message under the existing topic.
On the other hand, in the same field of endeavor, Chakra teaches:
wherein the adding comprises: adding the first message in the message window to an existing topic in the grouped message window when a semantic distance between the first message and a target message is less than a second threshold, the target message being a message under the existing topic (i.e. Responsive to identifying two or more electronic messages 170, 175 that include information pertaining to already identified topic [i.e. existing topic], the electronic message conglomerator 180 can conglomerate such electronic messages 170, 175 [i.e. adding the first message in the message window to an existing topic in the grouped message window]. In illustration, if the electronic messages each are assigned a correlation score that exceeds a threshold value (e.g., 30) with respect to the correlation of the electronic messages 170, 175 with each other [i.e. a semantic distance between the first message and a target message is higher than a second threshold]; the electronic message conglomerator 180 can conglomerate such electronic messages 170, 175 and display in a user interface) (¶ 0038, ¶ 0041 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mutha and Mohan to include the feature wherein the adding comprises: adding the first message in the message window to an existing topic in the grouped message window when a semantic distance between the first message and a target message is higher than a second threshold, the target message being a message under the existing topic as taught by Chakra so that messages may be grouped based on associated topics identified using semantic analysis (¶ 0021, ¶ 0038 and ¶ 0041).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451